                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Nazanin Rostastam Abadi,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00435-FDW-DCK
                                      )
                 vs.                  )
                                      )
   Mecklenburg County Government      )

            Defendant(s).
                                      )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 20, 2019 Order.

                                               June 20, 2019
